BAETCH, J.
I am of the opinion that, in this case the deceased received his injuries because of his own negligence, and therefore must dissent from this judgment. At the time of the accident he was not working in the car, and could, easily have kept out of danger. Frank Wright, one of plaintiffs’ witnesses, who drove the team'from the car, testified: “There was nothing *372further to do while I was away, except to close the doors. They had not closed the door until after I had moved, hut they closed it before they started between the cars.” This shows that at the timé work had not absorbed his attention, and it was his duty to look out for the engine when he heard the bell ringing. That he heard the bell there is no doubt, from the plaintiff’s evidence alone. There, was no necessity for him to attempt to cross between two freight cars over the draw-heads. He could have passed to the other side of the cars in perfect safety by walking the length of two cars, which would have taken less than a minute, and he had plenty of time to do so. Instead of doing this, he, from mere choice, attempted to pass through an obviously and admittedly dangerous place, and thus received the injuries which resulted in his death. At the same time the driving away of the team from the car may have caused the crew on the engine to believe that all had left. the car. All this seems obvious from the evidence introduced by the plaintiffs, regardless of that of the defendant. It is also shown that the car was moved quite slowly, and not more than a foot. To my mind, this is one of those unfortunate accidents which was caused by the thoughtlessness of the: injured himself, and for which, under the rules of law, the defendant is not liable. Evidently the deceased himself regarded the injury as the result of his own thoughtlessness. This is apparent from the testimony of several witnesses to the effect that after he had received the injury he said no one was to blame but himself; that it was his own fault. The deceased having himself been negligent, as I view the case, and his negligence having caused the injury, or at least contributed to it, the plaintiffs have, in my judgment, no right of recovery, notwithstanding their great misfortune and bereavement, which naturally excite our sympathies.